         Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X
 JANE DOE,
                                                                                Civil Case No.:
                                                Plaintiff,                       1:21-cv-279

                  -against-

 239 PARK AVENUE SOUTH ASSOCIATES, LLC d/b/a
 BIG DADDY’S,                                                                   COMPLAINT
 BRANDED RESTAURANT FOODS LLC d/b/a
 BRANDED RESTAURANTS,
 BRANDED RESTAURANTS USA,
 BRANDED RESTAURANTS HOSPITALITY GROUP,                                        Plaintiff Demands
 DANIEL BENITEZ, individually,                                                  A Trial By Jury
 CHARLES ALLENBAUGH, individually,
 DEAN PALIN, individually,
 MICHAEL SCHATZBERG, individually, and
 JAMES a/k/a “JIMMY” FRISCHLING, individually,

                                                 Defendants.
---------------------------------------------------------------------------X

     Plaintiff, JANE DOE (hereinafter referred to as “DOE” and/or “Plaintiff”), by and through

her attorneys, DEREK SMITH LAW GROUP, PLLC, hereby complains of Defendants, 239

PARK AVENUE SOUTH ASSOCIATES, LLC d/b/a BIG DADDY’S, BRANDED

RESTAURANT            FOODS        LLC      d/b/a     BRANDED          RESTAURANTS,       BRANDED

RESTAURANTS USA, BRANDED RESTAURANTS HOSPITALITY GROUP, DANIEL

BENITEZ, individually, CHARLES ALLENBAUGH, individually, DEAN PALIN,

individually, MICHAEL SCHATZBERG, individually, and JAMES a/k/a “JIMMY”

FRISCHLING, individually (hereinafter collectively referred to as “Defendants”), upon

information and belief, as follows:

                                          NATURE OF CASE

1. Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42

    U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991,

    Pub. L. No. 102-166) (“Title VII”), the Administrative Code of the City of New York and
        Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 2 of 23




   the laws of the State of New York, based upon the supplemental jurisdiction of this Court

   pursuant to United Mine Workers of America v. Gibbs, 383 U.S. 715 (1966) and 28 U.S.C.

   § 1367, seeking declaratory and injunctive relief and damages to redress the injuries

   Plaintiff has suffered as a result of, inter alia, sex/gender discrimination, sexual harassment,

   hostile work environment, retaliation, and wrongful termination by Defendants.


                               JURISDICTION AND VENUE

2. Jurisdiction of this action is conferred upon this Court as this case involves a Federal

   Question under Title VII. The Court also has jurisdiction pursuant to 29 U.S.C. §2617; 28

   U.S.C. §1331, §1343 and pendent jurisdiction thereto.

3. Additionally, this Court has supplemental jurisdiction under the State law causes of action

   asserted in this action.

4. On or about March 25, 2020, Plaintiff submitted a Charge with the U.S. Equal Employment

   Opportunity Commission (“EEOC”).

5. On or about October 14, 2020, Plaintiff received a Right to Sue Letter from the EEOC.

6. Plaintiff satisfied all administrative prerequisites and is filing this case within ninety (90)

   days of receiving the Right to Sue Letter.

7. Venue is proper in this District based upon the fact that the events or omissions that give

   rise to the claims asserted herein occurred within the Southern District of New York.


                                           PARTIES

8. Plaintiff JANE DOE is seeking damages to redress injuries suffered as a result of being

   discriminated against by her employer, inter alia, on the basis of her sex/gender, together

   with being subjected to sexual harassment, a hostile work environment, and retaliation.

9. Plaintiff is an individual woman who is a resident of the State of New York, County of the

   Bronx.
       Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 3 of 23




10. At all times material, Defendant 239 PARK AVENUE SOUTH ASSOCIATES, LLC d/b/a

   BIG DADDY’S (hereinafter referred to as “BIG DADDY’S”) is a domestic limited liability

   company duly existing by the virtues and laws of the State of New York that does business

   in the State of New York.

11. At all times material, Defendants BRANDED RESTAURANT FOODS LLC d/b/a

   BRANDED RESTAURANTS, BRANDED RESTAURANTS USA, and BRANDED

   RESTAURANTS HOSPITALITY GROUP (hereinafter collectively referred to as “BRF”)

   are domestic limited liability companies duly existing by the virtues and laws of the State

   of New York that do business in the State of New York.

12. At all times material, Defendants BIG DADDY’S and BRF (hereinafter collectively

   referred to as “Defendants”) own and operate several restaurants within New York City,

   including “BIG DADDY’S,” located at 239 Park Avenue South, New York, NY 10003.

13. At all times material, Defendants employed Plaintiff as a hostess/bartender. BIG

   DADDY’S serves food and alcohol.

14. At all times material, Defendants employed CHARLES ALLENBAUGH (hereinafter

   referred to as “ALLENBAUGH”) as a Manager at BIG DADDY’S located at 239 Park

   Avenue South, New York, NY 10003

15. At all times material, ALLENBAUGH held supervisory authority over Plaintiff with regard

   to her employment, controlling many tangible aspects of Plaintiff’s job duties, including

   the power to hire and fire Plaintiff.

16. At all times material, Defendants employed DANIEL BENITEZ (hereinafter referred to as

   “BENITEZ”) as a server.

17. At all times material, BENITEZ held managerial responsibility over Plaintiff with regard

   to her employment, controlling many tangible aspects of Plaintiff’s job duties.

18. At all times material, DEAN PALIN (hereinafter referred to as “PALIN”) was and is an
        Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 4 of 23




   owner, creator, and managing member of Defendants BIG DADDY’S and BRF including

   the BIG DADDY’S located at 239 Park Avenue South, New York, NY 10003.

19. At all times material, Defendant PALIN held supervisory authority over Plaintiff with

   regard to her employment, controlling many tangible aspects of Plaintiff’s job duties,

   including the power to hire and fire Plaintiff.

20. At all times material, MICHAEL SCHATZBERG (hereinafter referred to as

   “SCHATZBERG”) was and is the Managing Director (as well as creator and managing

   member) of Defendants BIG DADDY’S and BRF including the BIG DADDY’S located at

   239 Park Avenue South, New York, NY 10003.

21. At all times material, Defendant SCHATZBERG held supervisory authority over Plaintiff

   with regard to her employment, controlling many tangible aspects of Plaintiff’s job duties,

   including the power to hire and fire Plaintiff.

22. At all times material, JAMES a/k/a “JIMMY FRISCHLING (hereinafter referred to as

   “FRISCHLING”) was and is a creator and managing member of Defendants BIG

   DADDY’S and BRF including the BIG DADDY’S located at 239 Park Avenue South, New

   York, NY 10003.

23. At all times material, Defendant FRISCHLING held supervisory authority over Plaintiff

   with regard to her employment, controlling many tangible aspects of Plaintiff’s job duties,

   including the power to hire and fire Plaintiff.

                                FACTUAL ALLEGATIONS

24. In or around October 2019, Defendants hired Plaintiff as a hostess/bartender.

25. At the time Defendants hired Plaintiff, Plaintiff was in a relationship with a man for

   approximately three (3) years.

26. Throughout the course of Plaintiff’s employment with Defendants, Defendants

   discriminated against Plaintiff on the basis of her sex/gender, and subjected Plaintiff to a
        Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 5 of 23




   hostile work environment on the basis of her sex/gender.

27. By way of example only, in or around December 2019, a dishwasher, MARGARITO (last

   name unknown) (“MARGARITO”), began to ‘catcall’ Plaintiff. MARGARITO called

   Plaintiff, “beautiful,” “chiquita,” and “mi amor.”

28. On one occasion, in or around January 2019, Plaintiff went downstairs to gather a bin of

   supplies. MARGARITO crept behind Plaintiff and whispered, “Mi amor, give me a kiss.”

   Plaintiff was stunned and responded, “Back the fuck off!” MARGARITO backed away

   from Plaintiff and went back upstairs.

29. Shortly thereafter, Plaintiff complained to Defendant ALLENBAUGH. Defendant

   ALLENBAUGH appeared annoyed by Plaintiff’s complaint.

30. In addition to the aforementioned discriminatory behavior, Defendants knowingly

   permitted Defendant BENITEZ to sexually harass and assault Plaintiff.

31. Defendant BENITEZ exhibited a pattern and practice of making unwelcome sexual

   advances toward Defendants female employees, including Plaintiff.

32. In or around Fall 2019, Plaintiff became friendly with several of her colleagues, including

   BENITEZ.

33. In or around late January 2020, Plaintiff noticed that BENITEZ was becoming increasingly

   flirtatious in their communications. Despite her better judgment, Plaintiff engaged in

   flirtatious behavior with BENITEZ.

34. Notably, at this time Defendant BENITEZ was also in a relationship with a woman for

   approximately five (5) years.

35. However, after approximately two (2) weeks of communication with BENITEZ, in or

   around February 2020, Plaintiff texted BENITEZ informing him that she no longer wished

   to engage in this behavior with BENITEZ.

36. Plaintiff apologized and explained that she wanted to remain in her relationship of three (3)
        Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 6 of 23




   years. Defendant BENITEZ responded, “I understand.”

37. Shortly thereafter, Defendant BENITEZ exhibited a pattern and practice of inappropriate,

   unwelcome, and aggressive sexual advances toward Plaintiff.

38. On or about February 22, 2020, Defendant BENITEZ and Plaintiff’s shifts overlapped.

39. During the time that Plaintiff and BENITEZ were on the clock together, Plaintiff noticed

   that BENITEZ was emotionally disturbed.

40. Shortly after Plaintiff began her shift, BENITEZ’ shift ended. Plaintiff was relieved, as she

   believed that Defendant BENITEZ would leave the restaurant after his shift.

41. At the conclusion of BENITEZ’ shift, BENITEZ began to consume alcohol at the restaurant.

   At this time, Plaintiff was working at the hostess stand.

42. While working at the hostess stand, Defendant BENITEZ approached Plaintiff several

   times and asked to speak with her. In addition, BENITEZ demanded Plaintiff to sit and

   eat/drink with him.

43. Plaintiff observed that BENITEZ was intoxicated and instructed him to leave her alone, as

   she was working and his behavior was inappropriate.

44. Defendant BENITEZ refused to take ‘no’ for an answer and became visibly angered.

   BENITEZ became aggressive with Plaintiff and physically grabbed her hands and arms,

   pulling her toward a table. BENITEZ began using profanity and demanded Plaintiff to sit

   with him.

45. Defendant BENITEZ’ unwelcome and boisterous behavior became readily apparent to

   guests of the restaurant, as well as Defendant ALLENBAUGH (Plaintiff’s Manager).

46. Plaintiff was appalled that her supervisor – especially in the presence of guests – would

   permit such inappropriate and unlawful conduct. Plaintiff became anxious and the work

   environment turned hostile.

47. In an attempt to placate BENITEZ, Plaintiff briefly sat down with BENITEZ.
        Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 7 of 23




48. Plaintiff instructed BENITEZ that his behavior was inappropriate, and this was not the time

   or place to have this discussion as Plaintiff was still working and there were numerous

   guests in the immediate vicinity. Defendant BENITEZ ignored Plaintiff’s pleas and

   mumbled, “So that’s what you want to do. You don’t care about me.” Plaintiff saw that she

   was not getting through to BENITEZ and returned to her position at the hostess stand.

49. Despite Plaintiff’s attempt to placate BENITEZ, BENITEZ escalated the nature and

   severity of his unwelcome sexual advances from unwelcome comments to unwelcome

   touching.

50. As a result of Defendant BENITEZ’ unrelenting and escalating sexual advances, Plaintiff

   began to develop severe anxiety.

51. Shortly thereafter, Defendant BENITEZ went outside to smoke a cigarette. Defendant

   ALLENBAUGH happened to be taking a smoke break at the same time and the two began

   to have a conversation.

52. As Defendant ALLENBAUGH returned inside the restaurant, he informed Plaintiff that

   Defendant BENITEZ wanted to speak with her. Plaintiff informed ALLENBAUGH that

   BENITEZ was ‘wasted,’ and sexually harassing her. ALLENBAUGH shrugged his

   shoulders with nonchalant indifference and went back to work. Plaintiff briefly stepped

   outside and informed BENITEZ that he was seriously out of line, to stop touching her, and

   she had nothing to say to him.

53. Defendants discriminated against Plaintiff on the basis of her sex/gender.

54. Defendants subjected Plaintiff to a hostile work environment on the basis of her sex/gender.

55. Defendants retaliated against Plaintiff for engaging in protected activity, by subjecting her

   to further acts of discrimination and sexual harassment.

56. In response to Plaintiff’s explicit instruction for BENITEZ to refrain from touching Plaintiff,

   BENITEZ intentionally and purposefully began to touch Plaintiff more frequently.
        Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 8 of 23




57. In an effort to remove herself from this increasingly toxic situation, Plaintiff went to the

   ladies’ room for a moment of peace.

58. As Plaintiff came out of the bathroom, she was startled to see BENITEZ waiting right

   outside of the door. Plaintiff was terrified and attempted to get away from BENITEZ.

   Plaintiff exclaimed, “Excuse me!” and tried to get around BENITEZ. BENITEZ physically

   positioned himself in front of Plaintiff so that she could not get around him. BENITEZ

   approached Plaintiff and whispered, “Where do you think you’re going?” Plaintiff begged

   BENITEZ, “Just leave me alone!” and attempted to find ALLENBAUGH.

59. However, before Plaintiff could escape, Defendant BENITEZ forcibly grabbed Plaintiff’s

   arm and dragged her down the stairs to the ‘dry storage’ area in the lower level of the

   restaurant. BENITEZ specifically brought Plaintiff to this area, as he knew there were no

   cameras.

60. Plaintiff yelled, “No! Stop!” but to no avail. Defendant BENITEZ successfully dragged

   Plaintiff into the dry storage area and violently shoved Plaintiff against the wall. BENITEZ

   cornered Plaintiff against the wall.

61. Plaintiff was overcome with a wave of anxiety and feared for her safety.

62. Defendant BENITEZ continued to push Plaintiff against the wall and attempted to forcibly

   kiss Plaintiff. BENITEZ violently grabbed Plaintiff by her face and neck.

63. Plaintiff attempted to push BENITEZ off of her and move toward the stairs, but BENITEZ

   quickly grabbed Plaintiff’s hands and held them against the wall as he forcibly thrust his

   body onto Plaintiff’s. Defendant BENITEZ pinned Plaintiff to the wall and attempted to

   keep her still as he said, “Stop lying. This is bullshit. You know you want this.”

64. Plaintiff continued to struggle and attempt to break free of BENITEZ’ grip. Defendant

   BENITEZ violently overpowered Plaintiff and pressed her arms harder against the wall.

   Plaintiff began to cry and whimpered, “NO! Please stop! This is wrong, be an adult!”
        Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 9 of 23




65. Again, Defendant BENITEZ forcibly attempted to kiss Plaintiff, pinning Plaintiff’s hands

   to the wall. Plaintiff screamed for help, but BENITEZ became irate and tried to silence

   Plaintiff by covering her mouth. Defendant BENITEZ continued to violently restrain

   Plaintiff’s arms. Plaintiff was terrified and felt BENITEZ was going to rape her.

66. Plaintiff stammered, “I don’t want this. You need to understand that and leave me alone.”

67. Defendant BENITEZ became emotional and released his forceful grip on Plaintiff.

68. Plaintiff frantically ran upstairs and searched for Defendant ALLENBAUGH.

69. To Plaintiff’s relief, Defendant BENITEZ left the restaurant.

70. However, Plaintiff’s relief was short-lived.

71. To Plaintiff’s dismay, Plaintiff felt a surge of consternation as BENITEZ returned to the

   restaurant approximately one (1) hour later, even more intoxicated than when he left.

   Defendant BENITEZ returned with a female coworker, MANUELA RAMIREZ

   (hereinafter referred to as “RAMIREZ”).

72. Defendant ALLENBAUGH watched as Defendant BENITEZ and RAMIREZ entered BIG

   DADDY’S, visibly intoxicated. ALLENBAUGH approached and BENITEZ asked if they

   could sit to dine/drink. Despite Defendant ALLENBAUGH’s clear knowledge that

   BENITEZ was intoxicated, ALLENBAUGH permitted them to sit, and continued to serve

   BENITEZ alcohol.

73. Defendant ALLENBAUGH’s conduct was willful, wanton, and reckless.

74. While seated at his table, Defendant BENITEZ continued to harass Plaintiff. As Plaintiff

   passed BENITEZ’ table to seat guests, BENITEZ continued to grab Plaintiff’s wrists and

   arms.

75. At this point, Plaintiff attempted to ignore Defendant BENITEZ’ boorish and unwelcome

   conduct.

76. Defendants continued to serve BENITEZ alcohol, and witness BENITEZ become more
       Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 10 of 23




   belligerent.

77. In fact, BENITEZ began following Plaintiff around the restaurant. BENITEZ was visibly

   angry with Plaintiff and continued to make unwelcome and aggressive physical contact

   with Plaintiff.

78. Defendant BENITEZ followed Plaintiff to the hostess stand and asked Plaintiff to speak

   with him privately. Plaintiff ignored BENITEZ. BENITEZ forcibly placed his arms around

   Plaintiff, grabbed Plaintiff’s buttocks and waist, and tried to kiss Plaintiff. This was in front

   of customers, as well as ALLENBAUGH. Plaintiff informed BENITEZ, “Get away from

   me. You’re not being professional and Charles [ALLENBAUGH] is right there. I’m

   working. PLEASE STOP.” BENITEZ responded, “I don’t care.”

79. Despite Plaintiff’s frantic cry for help, Defendant ALLENBAUGH failed to take any

   reasonable or immediate action to address Plaintiff’s complaint of sexual harassment.

80. Defendants discriminated against Plaintiff on the basis of her sex/gender.

81. Defendants subjected Plaintiff to a hostile work environment on the basis of her sex/gender.

82. Defendants retaliated against Plaintiff for engaging in protected activity, by subjecting her

   to further acts of discrimination and sexual harassment.

83. Numerous customers noticed BENITEZ’ egregious and unwelcome conduct and asked

   Plaintiff, “Are you ok? Is he bothering you?”

84. Defendant ALLENBAUGH approached Plaintiff and said, “I don’t know what is going on

   here, but you need to be more professional.”

85. Plaintiff was stunned that Defendant ALLENBAUGH had the audacity to say that she was

   unprofessional, despite him witnessing BENITEZ’ unrelenting onslaught of unwelcome

   sexual advances and aggressive behavior toward Plaintiff.

86. Plaintiff informed ALLENBAUGH, “Give me two minutes to speak with him. Hopefully I

   can get it through to him that he has to leave.”
      Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 11 of 23




87. Again, Defendant ALLENBAUGH failed to take any reasonable or immediate action to

   address Plaintiff’s complaint of sexual harassment. ALLENBAUGH was well aware of the

   situation, but at no point did he even attempt to intervene on Plaintiff’s behalf and speak

   with BENITEZ.

88. RAMIREZ witnessed Defendant BENITEZ’ behavior and ALLENBAUGH’s complete

   failure to take corrective action. As a result, RAMIREZ spoke to Plaintiff and said, “Let’s

   do this together, I’ll be right there with you as your witness.”

89. RAMIREZ gathered Defendant BENITEZ and Plaintiff and suggested they go downstairs,

   away from customers. As RAMIREZ, BENITEZ, and Plaintiff reached the bottom of the

   stairs, RAMIREZ said, “I’m going to give you two minutes to figure this out, and I’ll be

   right here.”

90. Defendant BENITEZ saw his opportunity to separate Plaintiff and instructed RAMIREZ

   “No, I want some privacy. Wait around the corner.” Before Plaintiff could protest,

   Defendant BENITEZ grabbed Plaintiff’s arm and pulled her further down the hallway

   toward the dry storage area. BENITEZ forcibly kissed Plaintiff, and grabbed Plaintiff’s

   buttocks. Plaintiff cried BENITEZ, “Please stop. I don’t want you to do this!” Again,

   Defendant BENITEZ violently pressed Plaintiff’s arms against the wall and stated, “No.

   You’re lying to me. You want this.” BENITEZ grabbed Plaintiff around her neck and pinned

   her head against the wall. Plaintiff started to turn red and whimpered, “You’re hurting me.

   STOP!”

91. Plaintiff continued to struggle with Defendant BENITEZ. RAMIREZ heard the commotion

   and came down the hallway. Upon seeing RAMIREZ, Plaintiff attempted to get away from

   BENITEZ. Defendant BENITEZ saw Plaintiff move to escape and slammed her back

   against the wall. RAMIREZ yelled at BENITEZ, “YOU NEED TO LEAVE, NOW. LEAVE

   HER ALONE.”
       Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 12 of 23




92. Plaintiff cried, “Please help me! Get him off of me!” Even in front of RAMIREZ, Defendant

   BENITEZ continued to hold Plaintiff’s arms and attempt to kiss her face and neck.

   Plaintiff’s arms, neck, and face, were red from Defendant BENITEZ violently squeezing

   and groping her.

93. RAMIREZ attempted to physically restrain Defendant BENITEZ and get him to release his

   violent grip on Plaintiff. Defendant BENITEZ was belligerently intoxicated and began

   knocking items off of the shelf onto RAMIREZ. Plaintiff was hysterically crying and stated,

   “LOOK AT ME. You’re scaring me, making me cry. What’s wrong with you?” BENITEZ

   physically shoved RAMIREZ away from him and threw Plaintiff into the wall.

94. After several minutes struggling with Defendant BENITEZ, Defendants’ employee,

   JONATHAN (last name unknown) (hereinafter referred to as “JONATHAN”) walked down

   the stairs. JONATHAN saw BENITEZ violently restraining Plaintiff against the wall, as

   well as RAMIREZ struggling to deescalate the situation. Plaintiff yelled, “JONATHAN!

   PLEASE HELP!” Defendant BENITEZ stepped in front of Plaintiff to block her view of

   JONATHAN, but JONATHAN rushed over to help and yelled, “WHAT’S GOING ON

   HERE?”

95. Plaintiff was able to writhe free of BENITEZ’ clutches and ran upstairs. Plaintiff was

   uncontrollably shaking and left deeply disturbed by BENITEZ’s violent and aggressive

   sexual conduct.

96. Plaintiff informed Defendant ALLENBAUGH that BENITEZ had sexually harassed her

   and needed to leave/did not feel safe. ALLENBAUGH appeared angered by Plaintiff’s

   complaint and told her, “GET OUT.”

97. As a result of Defendants’ failure to act, Plaintiff was subjected to violent sexual assault.

98. Due to Defendants blatant failure to act upon Plaintiff’s complaint of sexual harassment –

   to her supervisor – Plaintiff was sexually assaulted while at her place of employment.
       Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 13 of 23




99. Defendants discriminated against Plaintiff on the basis of her sex/gender.

100.    Defendants subjected Plaintiff to a hostile work environment on the basis of her

   sex/gender.

101.    Plaintiff was appalled, disturbed, and severely emotionally distressed by Defendant

   BENITEZ’ egregious sexual assault.

102.    Plaintiff suffered, and continues to suffer, severe anxiety and depression as a result of

   being the victim of the aforementioned sexual assault.

103.    As a result, Plaintiff contacted the police and filed a police report against Defendant

   BENITEZ.

104.    As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded,

   victimized, embarrassed, and emotionally distressed.

105.    As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff suffered

   and continues to suffer severe emotional distress.

106.    Plaintiff further claims aggravation, activation, and/or exacerbation of any preexisting

   condition.

107.    As a result of the acts and conduct complained of herein, Plaintiff has suffered and

   will continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

   compensation, which such employment entails. Plaintiff has also suffered future pecuniary

   losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

   pecuniary losses.

108.    Plaintiff claims a continuous practice of discrimination and claims a continuing

   violation and makes all claims herein under the continuing violations doctrine.

109.    Plaintiff claims that Defendants discriminated against and terminated Plaintiff because

   of her sex/gender, and because she complained or opposed the unlawful conduct of

   Defendants related to the above-protected class.
       Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 14 of 23




110.    Plaintiff claims constructive and/or actual discharge and also seeks reinstatement.

111.    Plaintiff claims alternatively (in the event Defendants claims so or that the Court

   determines) that Plaintiff is an Independent Contractor, and Plaintiff makes all applicable

   claims for the above conduct and facts under the applicable laws pertaining to Independent

   Contractors.

112.    As Defendants conduct has been malicious, willful, outrageous, and conducted with

   full knowledge of the law, Plaintiff demands Punitive Damages against all Defendants,

   jointly and severally.

113.    The above are just some of the examples of unlawful and discriminatory conduct to

   which Defendants subjected Plaintiff.

                           AS A FIRST CAUSE OF ACTION
                               FOR DISCRIMINATION
                                 UNDER TITLE VII
                    (AGAINST DEFENDANTS BIG DADDY’S AND BRF)

114.    Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

115.    Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-2(a)

   [Section 703] provides that it shall be an unlawful employment practice for an employer:

   “(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

   against any individual with respect to his compensation, terms, conditions, or privileges

   of employment, because of such individual’s race, color, religion, sex, or national

   origin; . . .”

116.    Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.

   §2000e et seq., by subjecting Plaintiff to discrimination on the basis of her sex/gender,

   together with subjecting Plaintiff to sexual harassment, and causing a hostile work

   environment based on the same.

117.    Plaintiff hereby makes a claim against Defendants under all of the applicable
         Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 15 of 23




   paragraphs of Title VII.

118.      Defendants violated the above and Plaintiff suffered numerous damages as a result.

                          AS A SECOND CAUSE OF ACTION
                             FOR RETALIATION UNDER
                                    TITLE VII
                    (AGAINST DEFENDANTS BIG DADDY’S AND BRF)

119.      Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

120.      Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a)

   provides that it shall be unlawful employment practice for an employer:

    “(1) to . . . discriminate against any of his employees . . . because [s]he has opposed any

    practice made an unlawful employment practice by this subchapter, or because [s]he has

    made a charge, testified, assisted or participated in any manner in an investigation,

    proceeding, or hearing under this subchapter.”

121.      Defendants engaged in unlawful employment practices prohibited by 42 U.S.C.

   §2000e et seq., by retaliating against Plaintiff with respect to the terms, conditions or

   privileges of employment because of her opposition to the unlawful employment

   practices of Defendants.

122.      Defendants violated the above and Plaintiff suffered numerous damages as a result.

                               AS A THIRD CAUSE OF ACTION
                               FOR DISCRIMINATION UNDER
                                  NEW YORK STATE LAW
                               (AGAINST ALL DEFENDANTS)

123.      Plaintiff repeats, reiterates and realleges each and every allegation made in the

    above paragraphs of this Complaint as if more fully set forth herein at length.

124.New York State Executive Law § 296 provides that,

       “1. It shall be an unlawful discriminatory practice: (a) For an employer or licensing

       agency, because of the age, race, creed, color, national origin, sex, or disability, or
         Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 16 of 23




       marital status of any individual, to refuse to hire or employ or to bar or to discharge from

       employment such individual or to discriminate against such individual in compensation

       or in terms, conditions or privileges of employment.”

125.Defendants violated the section cited herein by discharging, creating and maintaining

   discriminatory working conditions, and otherwise discriminating against the Plaintiff

   because of her sex/gender together with subjecting Plaintiff to sexual harassment, and

   causing a hostile work environment based on the same.

126.Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs

   of New York State Executive Law Section 296.

127.Defendants violated the above and Plaintiff suffered numerous damages as a result.

                             AS A FOURTH CAUSE OF ACTION
                                FOR RETALIATION UNDER
                                 NEW YORK STATE LAW
                              (AGAINST ALL DEFENDANTS)

128.      Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

129. New York State Executive Law § 296(7) provides that it shall be an unlawful

   discriminatory practice: “For any person engaged in any activity to which this section

   applies to retaliate or discriminate against any person because he has opposed any practices

   forbidden under this article”.

130. Defendants engaged in an unlawful discriminatory practice by retaliating against Plaintiff

   with respect to the terms, conditions or privileges of her employment because of her

   opposition to the unlawful employment practices of Defendants.

131. Defendants violated the above and Plaintiff suffered numerous damages as a result.
       Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 17 of 23




                            AS A FIFTH CAUSE OF ACTION
                            UNDER NEW YORK STATE LAW
                                AIDING AND ABETTING
                             (AGAINST ALL DEFENDANTS)

132.    Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

133.    New York State Executive Law §296(6) further provides that “It shall be an unlawful

   discriminatory practice for any person to aid, abet, abet, incite, compel or coerce the

   doing of any of the acts forbidden under this article, or to attempt to do so.”

134.    Defendants engaged in an unlawful discriminatory practice by aiding, abetting,

   compelling and/or coercing the discriminatory behavior as stated herein.

135. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                        AS A SIXTH CAUSE OF ACTION
                        FOR DISCRIMINATION UNDER
                  THE NEW YORK CITY ADMINISTRATIVE CODE
                        (AGAINST ALL DEFENDANTS)

136.    Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

137.    The Administrative Code of City of NY § 8-107 [1] provides that "It shall be an

   unlawful discriminatory practice: "(a) For an employer or an employee or agent thereof,

   because of the actual or perceived age, race, creed, color, national origin, gender,

   disability, marital status, sexual orientation or alienate or citizenship status of any person,

   to refuse to hire or employ or to bar or to discharge from employment such person or to

   discriminate against such person in compensation or in terms, conditions or privileges of

   employment."

138.    Defendants engaged in an unlawful discriminatory practice in violation of New York

   City Administrative Code Title 8, by creating and maintaining discriminatory working

   conditions and a hostile work environment, and otherwise discriminating against the
       Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 18 of 23




   Plaintiff because of Plaintiff's sex/gender together with subjecting Plaintiff to sexual

   harassment, and causing a hostile work environment based on the same.

139.    Plaintiff hereby makes a claim against Defendants under all of the applicable

   paragraphs of New York City Administrative Code Title 8.

140.    Defendants violated the above and Plaintiff suffered numerous damages as a result.

                        AS AN SEVENTH CAUSE OF ACTION
                          FOR DISCRIMINATION UNDER
                   THE NEW YORK CITY ADMINISTRATIVE CODE
                           (AGAINST ALL DEFENDANTS)

141.    Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

142.    The New York City Administrative Code Title 8, §8-107(1)(e) provides that it shall

   be unlawful discriminatory practice: "For an employer . . , to discharge . . . or otherwise

   discriminate against any person because such person has opposed any practices forbidden

   under this chapter. . . "

143.    Defendants engaged in an unlawful discriminatory practice in violation of New York

   City Administrative Code Title 8, §8-107(1) (e) by discriminating and retaliating against

   the Plaintiff because of Plaintiff's opposition to the unlawful employment practices of his

   employer.

144.    Defendants violated the above and Plaintiff suffered numerous damages as a result.

                        AS AN EIGHTH CAUSE OF ACTION
                         FOR DISCRIMINATION UNDER
                   THE NEW YORK CITY ADMINISTRATIVE CODE
                          (AGAINST ALL DEFENDANTS)

145.    Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

146.    The New York City Administrative Code Title 8, §8-107(6) provides that it shall be

   unlawful discriminatory practice: "For any person to aid, abet, incite, compel; or coerce
       Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 19 of 23




   the doing of any of the acts forbidden under this chapter, or attempt to do so."

147.    Defendants engaged in an unlawful discriminatory practice in violation of New York

   City Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and

   coercing the above discriminatory, unlawful and retaliatory conduct.

148.    Defendants violated the above and Plaintiff suffered numerous damages as a result.

                          AS A NINTH CAUSE OF ACTION
                          FOR DISCRIMINATION UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE
                          (AGAINST ALL DEFENDANTS)

149.    Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

150.    Section 8-107(19), entitled Interference with protected rights provides that “It shall

   be an unlawful discriminatory practice for any person to coerce, intimidate, threaten or

   interfere with, or attempt to coerce, intimidate, threaten or interfere with, any person in

   the exercise or enjoyment of, or on account of his or her having aided or encouraged any

   other person in the exercise or enjoyment of, any right granted or protected pursuant to

   this section.”

151.    Defendants violated the above and Plaintiff suffered numerous damages as a result.

                          AS A TENTH CAUSE OF ACTION
                          FOR DISCRIMINATION UNDER
                    THE NEW YORK CITY ADMINISTRATIVE CODE
                           (AGAINST ALL DEFENDANTS)

152.    Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

153. Section 8-107(13) entitled Employer liability for discriminatory conduct by employee,

   agent or independent contractor provides "An employer shall be liable for an unlawful

   discriminatory practice based upon the conduct of an employee or agent which is in

   violation of any provision of this section other than subdivisions one and two of this
       Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 20 of 23




   section." b. An employer shall be liable for an unlawful discriminatory practice based

   upon the conduct of an employee or agent which is in violation of subdivision one or two

   of this section only where: (1) the employee or agent exercised managerial or supervisory

   responsibility; or (2) the employer knew of the employee's or agent's discriminatory

   conduct, and acquiesced in such conduct or failed to take immediate and appropriate

   corrective action; an employer shall be deemed to have knowledge of an employee's or

   agent's discriminatory conduct where that conduct was known by another employee or

   agent who exercised managerial or supervisory responsibility; or (3) the employer should

   have known of the employee's or agent's discriminatory conduct and failed to exercise

   reasonable diligence to prevent such discriminatory conduct.

154. Defendants violated the above and Plaintiff suffered numerous damages as a result.

                        AS AN ELEVENTH CAUSE OF ACTION
                           UNDER NEW YORK STATE LAW
                                  NEGLIGENCE
                           (AGAINST ALL DEFENDANTS)

155.    Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

156.    At all times material, Defendants BIG DADDY’S and BRF were negligent in the

   hiring, firing, retention and supervision of the subject harasser, Defendant BENITEZ.

157.    Defendants owed Plaintiff a duty to provide Plaintiff with a reasonably safe

   environment.

158.    Defendants breached their duties to Plaintiff and as a result Plaintiff was damaged in

   an amount to be determined at the time of trial.

                         AS A TWELFTH CAUSE OF ACTION
                          UNDER NEW YORK STATE LAW
                               ASSAULT & BATTERY
                         (AGAINST DEFENDANT BENITEZ)

159.    Plaintiff repeats, reiterates and realleges each and every allegation made in the above
       Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 21 of 23




   paragraphs of this Complaint as if more fully set forth herein at length.

160.    The aforesaid occurrences and resultant injuries to Plaintiff were caused by reason of

   the intent, carelessness and recklessness of Defendant BENITEZ, who did suddenly and

   without provocation, physically assault and batter Plaintiff, herein causing Plaintiff to

   sustain damages; in that Defendant BENITEZ did conduct himself in a wanton, willful,

   reckless and heedless manner without regard to the safety of the Plaintiff herein; in that

   said Defendant BENITEZ was physically abusive; in behaving in a disorderly manner; in

   using unnecessary, excessive and unlawful touching against the Plaintiff; in willfully and

   maliciously assaulting and battering the Plaintiff herein.

161.    As a result of Defendant BENITEZ’ acts of assault and battery, Plaintiff has been

   damaged in an amount to be determined at the time of trial.

                    AS A THIRTEENTH CAUSE OF ACTION
             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                      (AGAINST DEFENDANT BENITEZ)

162.    Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

163.    Defendant BENITEZ’ behavior was extreme and outrageous to such extent that the

   action was atrocious and intolerable in a civilized society.

164.    Defendant BENITEZ’ conduct was so outrageous in character and extreme in degree

   as to go beyond all possible bounds of decency.

165.    Defendant caused Plaintiff to fear for Plaintiff’s own safety.

166.    Defendants’ breach of their duties to Plaintiff caused Plaintiff to suffer numerous

   injuries as set forth herein.

167.    As a result of Defendants’ acts, Plaintiff has been damaged in an amount to be

   determined at the time of trial.
       Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 22 of 23




                  AS A FOURTEENTH CAUSE OF ACTION
             GENDER MOTIOVATED VIOLENCE PROTECTION ACT
                    (AGAINST DEFENDANT BENITEZ)

168.    Plaintiff repeats, reiterates and realleges each and every allegation made in the above

   paragraphs of this Complaint as if more fully set forth herein at length.

169.    N.Y. ADC. LAW § 8-903 states in relevant part “For purposes of this chapter: a.

   "Crime of violence" means an act or series of acts that would constitute a misdemeanor or

   felony against the person as defined in state or federal law or that would constitute a

   misdemeanor or felony against property as defined in state or federal law if the conduct

   presents a serious risk of physical injury to another, whether or not those acts have

   actually resulted in criminal charges, prosecution, or conviction. b. "Crime of violence

   motivated by gender" means a crime of violence committed because of gender or on the

   basis of gender, and due, at least in part, to an animus based on the victim's gender.

170.    N.Y. ADC. LAW § 8-904 : NY Code – Section 8-904: Civil Cause of Action states in

   relevant part “Except as otherwise provided by law, any person claiming to be injured by

   an individual who commits a crime of violence motivated by gender as defined in section

   8-903 of this chapter, shall have a cause of action against such individual in any court of

   competent jurisdiction for any or all of the following relief: 1. compensatory and punitive

   damages; 2. injunctive and declaratory relief; 3. attorneys' fees and costs; 4. such other

   relief as a court may deem appropriate.”

171.    N.Y. ADC. LAW § 8-905 Limitations states in relevant part: “a. A civil action under

   this chapter must be commenced within seven years after the alleged crime of violence

   motivated by gender as defined in section 8-903 of this chapter occurred. . . . c. Nothing

   in this section requires a prior criminal complaint, prosecution or conviction to establish

   the elements of a cause of action under this chapter.

172.    Defendant BENITEZ’ conduct constitutes crimes of “violence motivated by gender”
          Case 1:21-cv-00279-JPC Document 1 Filed 01/12/21 Page 23 of 23




   under The Victims of Gender-Motivated Violence Protection Act (“VGMVPA”).

173.       As a result of Defendant’s acts, Plaintiff has been damaged in an amount to be

   determined at the time of trial.


                                          JURY DEMAND

    Plaintiff requests a jury trial on all issues to be tried.


    WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,

in an amount to be determined at the time of trial plus interest, punitive damages, attorneys’

fees, costs, and disbursements of action; and for such other relief as the Court deems just and

proper.



Dated: January 12, 2021
       New York, New York
                                                      DEREK SMITH LAW GROUP, PLLC
                                                      Attorneys for Plaintiff


                                                      /s/Zachary Holzberg________________
                                                      Zack Holzberg, Esq.
                                                      One Penn Plaza, Suite 4905
                                                      New York, New York 10119
                                                      212-587-0760
